Title: From James Madison to Edmund Randolph, 15 April 1783
From: Madison, James
To: Randolph, Edmund


My dear Sir
Philada. Apl. 15. 1783.
My letter by a private hand who left this place a few days ago together with late public letters will have fully apprized you of the decisive events which have taken place in favor of peace. The paper inclosed will amuse you with the bickerings in the British parliament on that subject.
Genl. Carlton is very importunate for an immediate execution of the provisional articles on the part of Congress in the two points of liberating the prisoners, and recommending restitution to the Loyalists. On his part he has set the example in the first point, but says nothing of executing the other important conditions which are in our favor. This proposition has led Congs. into a critical discussion of the import of the provl. articles, in which the opinions are almost as numerous as the articles themselves. Some think that the instrument was converted by the signature of preliminary articles between F. & G. B. into the Treaty of peace, of which a ratification in America is alluded to in the 6. art: others think that it was conditioned no otherwise on terms of peace between those powers, than that such an agreement rendered it a lawful & necessary foundation for a Treaty of peace between the U.S. & G. B. Some again suppose that the provl. arts need no ratification from Congs. but that they ought to wait for the Treaty to be grounded on them. Others suppose that a ratification is essential, or at least proper. The latter description again are divided, some proposing to ratify them as articles still contingent others to ratify them as having taken effect in consequence of the preliminary articles between G. B. & F. This variety & contrariety of interpretations arise in great measure from the obscurity & even contrariety of the articles themselves.
Mr. Jefferson left us on saturday last & will probably be with you by the time this gets to hand.
I am Dr Sir &c &c.
J. M.
